Citation Nr: 1601708	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to an effective date earlier than October 16, 2006, for the grant of a 10 percent disability rating for a right wrist disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Regarding the appeals for service connection for cervical and lumbosacral spine disabilities, a September 2008 rating decision denied the Veteran's petition to reopen prior claims for service connection for cervical and lumbosacral spine disabilities.  In a July 2013 decision, the Board granted the petitions to reopen and remanded the issues of entitlement to service connection for cervical and lumbosacral spine disabilities for additional development, including worker's compensation records.  In May 2014, the Board denied entitlement to service connection for cervical and lumbosacral spine disabilities.  The Veteran appealed the decision to the Court, which issued a July 2015 Order granting a July 2015 Joint Motion for Partial Remand (JMPR), vacating and remanding the issues back to the Board.  

Regarding the right wrist, a September 2006 rating decision granted service connection for residuals of a right wrist fracture and assigned an initial, noncompensable disability rating, effective May 9, 2005.  A January 2007 rating decision then assigned an increased 10 percent disability rating for residuals of the right wrist fracture, effective October 16, 2006, and deferred the issue of entitlement to an effective date earlier than May 9, 2005, for the grant of service connection for residuals of a right wrist fracture.  Thereafter, a July 2013 Board decision granted an earlier effective date of June 6, 2002, for the award of service connection for a right wrist disability.  The Board also remanded the issues of entitlement to an effective date earlier than October 16, 2006, for the award of a 10 percent disability rating for a right wrist disability and entitlement to a disability rating higher than 10 percent for a right wrist disability.  A July 2013 rating decision subsequently assigned an initial 10 percent disability rating for the Veteran's right wrist disability, effective back to the date of the award of service connection, that is, June 6, 2002.  However, the RO then issued a supplemental statement of the case in November 2013 addressing the issue of entitlement to an effective date earlier than October 16, 2006, for the award of a 10 percent disability rating for a right wrist disability.

A May 2014 Board decision denied entitlement to an initial disability rating higher than 10 percent for a right wrist disability and entitlement to an effective date earlier than October 16, 2006, for an initial 10 percent disability rating for a right wrist disability.  The Veteran appealed the May 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court), which issued an Order in July 2015 granting a July 2015 Joint Motion for Partial Remand (JMPR), which requested that the Court vacate and remand the Board's May 2014 decision on the issue of entitlement to an effective date earlier than October 16, 2006, for the grant of an initial 10 percent disability rating for a right wrist disability.  

The Veteran requested a hearing in his October 2010 substantive appeal; however, he requested the withdrawal of his hearing request in April 2011.  See April 2011 Statement; see also October 2009 Statement.  His request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  A July 2013 rating decision assigned an initial 10 percent disability rating for the Veteran's right wrist disability, effective from June 6, 2002. 

2.  The evidence is in relative equipoise as to whether the Veteran's current low back disorder is related to service.

3.  The evidence is in relative equipoise as to whether the Veteran's current cervical spine disorder is related to service.




CONCLUSIONS OF LAW

1.  The benefit sought on appeal has been granted as to the issue of entitlement to an effective date earlier than October 16, 2006, for the grant of a 10 percent disability rating for a right wrist disability; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for lumbar degenerative joint and disc disease have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for cervical degenerative joint and disc disease have been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

The Veteran seeks an effective date of June 6, 2002 for the award of a 10 percent rating for his right wrist disability.  See Statement from the Veteran's attorney, dated November 4, 2015.  

As noted above, the Veteran was in receipt of a noncompensable disability rating for his right wrist disorder prior to October 16, 2006, and a 10 percent disability rating from October 16, 2006, forward.  Thereafter, a July 2013 rating decision assigned an initial 10 percent disability rating for the Veteran's right wrist disability, effective from June 6, 2002, the date of the award of service connection.  Because the Veteran's claim was granted by the July 2013 rating decision, there is effectively no longer any allegation of error of fact or law concerning that issue and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an effective date earlier than October 16, 2006, for the grant of a 10 percent disability rating for a right wrist disability.


Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is currently diagnosed as having cervical and lumbar degenerative joint and disc disease.  He has reported having experienced neck and lower back pain in service following a volleyball injury, as well as continuous neck and lower back pain since service.  His reports are competent and credible.

While the Veteran complained of neck pain during service, his in-service complaints of neck pain were diagnosed as possible strep throat and tonsillitis and his April 1979 separation examination does not list any diagnosis related to the cervical spine.  See September 1977 STRs; January 1979 STR; April 1979 Separation Examination.  Further, while he reported having experienced continuous symptoms since service, worker's compensation documents and medical opinions attribute his cervical diagnoses to an intervening November 1990 workplace accident.  See January 1991 Worker's Compensation Record (diagnosing cervical spondylosis due to workplace injury); August 2004 Worker's Compensation Record (workplace injury affected cervical pain and musculoskeletal conditions).  



Evidence does, however, suggest that the Veteran's current cervical spine disabilities may have preexisted the November 1990 workplace injury.  See March 1982 VA Treatment Records (complaining of neck region pain without evidence of radiculopathy or neuropathy); March 1983 Dr. T.V. Records (clinical picture complicated by right neck and chest pain affecting pectoral muscles since November 1981); March 1986 VA Treatment Records (complaining of right shoulder and chest area pain affecting the neck for probably 5-6 years, post in-service fall); October 1986 VA Treatment Records (right neck and shoulder muscle spasm and bursitis, probably having a chronic musculoskeletal problem); December 1989 Radiology Institute (magnetic resonance image (MRI) showing slightly degenerated C5-C6 disc with small posterior bulge); April 1990 VA Treatment Records (MRI positive for small C5-6 bulge, other tests show positive increased activity at C6 nerve root muscles); November 1990 VA Treatment Records (essentially unremarkable MRI of cervical spine and cord); April 1992 Dr. P.M. Records (x-rays show muscle sprain associated with cervical pain); August 1993 Dr. M Records (cervical pain with spasms and radiculopathy at C6); March 2012 Consolidated Radiology (x-rays show straightening of cervical lordosis due to muscle spasm versus positioning). 

While back strain was considered a possible diagnosis for the Veteran's lower back pain complaints in service, his complaints were largely diagnosed as possible kidney, genitourinary, or urinary tract infection, and possible prostatitis.  Further, the Veteran denied any history of injury to his back; a physical examination was unremarkable; an x-ray for low back and flank pain found no significant abnormalities; his separation examination found no abnormalities related to the lower back; and worker's compensation records show that he later injured his lower back during a workplace accident in November 1990.  See January 1979 STRs; February 1979 STRs; April 1979 Separation Examination; November 1990 Worker's Compensation Records (reporting feeling sharp pain in lower back when lifted a box at work, diagnosed as lower back pain, rule out radiculopathy and 

herniated disc); January 1991 Worker's Compensation Records (lower back pain with radiculopathy due to workplace injury in November 1990); October 1992 VA Spine Examination; November 1992 Worker's Compensation Records (radicular pain at L5-S1 due to injury); December 2006 Worker's Compensation Records (reporting condition began in approximately 1990).  

Evidence, however, suggests that the Veteran's lumbar spine disabilities may have preexisted the intervening November 1990 workplace injury.  See April 1990 VA Consult (complaining of right leg and right lower back pain since two months ago, with full range of motion of the back, diagnosed as lower back pain without evidence of radiculopathy at right sacroiliac joint, rule out DJD right hip and right sacroiliac joint); June 1990 VA Treatment Records (follow up for complaints of lower back pain); November 1992 Worker's Compensation Records (calcified herniated nucleus pulposus at L5-S1 not related to workplace injury); April 2002 N.D. Supervisor (Veteran made him aware of his low back medical condition during service, which was aggravated by his November 1990 industrial accident); April 2010 VA RMS Consult (March 2010 MRIs show history of chronic lower back pain and right leg pain suggestive of combination of degenerative disc disease (DDD) and facet joint syndrome/arthropathy, without neurological deficits);January 2013 Dr. M (treated Veteran since 1980 for thoracic outlet syndrome, cervical and lumbar DDD with herniated nucleus pulposus and radiculopathies).

In a September 2015 letter, Aliya Ali, M.D. concluded that the Veteran's cervical spine and lumbar spine disabilities were related to in-service injuries.  Although she failed to note or discuss the in-service diagnoses and November 1990 workplace injury, in light of the evidence suggesting that the Veteran's lumbar and cervical spine disabilities may have preexisted the intervening November 1990 workplace injury, the Board finds that the evidence is at least in equipoise.  

Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for cervical and lumbar degenerative joint and disc disease is warranted.


ORDER

The appeal for an effective date earlier than October 16, 2006, for the grant of an initial 10 percent disability rating for a right wrist disability is dismissed.  

Entitlement to service connection for cervical degenerative joint and disc disease is granted.

Entitlement to service connection for lumbar degenerative joint and disc disease is granted.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


